Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This Office Action is responsive to Applicants' Amendment filed on May 31, 2022, in which claims 1-8 are cancelled. Claims 9-24 are new.  Claims 9-24 are currently pending.

Response to Arguments
Applicant’s arguments with respect to rejection of claims 9-24 under 35 U.S.C. 101 based on amendment have been considered, however, have not been deemed persuasive.  First, Examiner notes that despite the non-transitory storage medium language of the preamble of claim 9, the Applicant has admitted that the claim should only be directed towards a process.  With respect to Applicant’s argument that due to the recitation of the generic computer components, that the claim is not directed towards an abstract idea, Examiner respectfully disagrees.  The claim clearly focuses on persistent homology calculations which are seen as a mathematical calculation which is a judicial exception.  The remaining aspects of the claim are either insignificant extra-solution activity or well-known, routine, and conventional in the art.  A detailed rejection for the new claims is discussed below.  
Applicant’s arguments with respect to rejection of claims 9-24 under 35 U.S.C. 103 based on amendment have been considered.    
With respect to Applicant's argument that Baumann does not teach inputting waveform data into an autoencoder obtained from movement of an object, Examiner respectfully disagrees.  As outlined in the previous office action, Baumann explicitly teaches using ECG waveform data as input into an autoencoder which outputs data for further classification in a machine learning classifier.  One of ordinary skill in the art would recognize that an ECG measures heart impulses, which is reasonably interpreted as synonymous with movement of an object (the object being a heart).  This is further in line with the disclosure of the instant which explicitly teaches using ECG waveform data as input.
With respect to Applicant's argument that Baumann does not teach performing persistent homology conversion or inputting both persistent homology data and auto-encoded waveform data into the machine learning system: the argument is deemed persuasive, however, is moot in view of a new ground of rejection.

Claim Objections
Claims 9, 15, 17, and 23 are objected to because of the following informalities:  
Regarding claims 9 and 17, “first waveform data obtained from an movement of an object” should read “first waveform data obtained from a movement of an object”
Regarding claims 15 and 23, There appears to be missing language from the claim.  Examiner has interpreted the claim to read “wherein the acquiring the first data from the autoencoder occurs by unsupervised learning with normal waveform data.”. 
Further regarding claims 9 and 17, “an movement” should read “a movement”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-15, and 18-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 10 and 18, “the learner” lacks antecedent basis.  “a learner” is recommended.

The remaining claims are rejected with respect to their dependence on the rejected claims.
Claim Rejections - 35 USC § 101
101 Rejection
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-24 are rejected under 35 USC § 101 because the claimed invention is directed to non-statutory subject matter.

Regarding Claim 9:  Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 9 is directed to a non-transitory computer-readable recording medium having stored therein a program that causes a computer to execute a process, which is directed to a product, one of the statutory categories.
Step 2A Prong One Analysis:  Claim 9 recites a computer implemented method of processing neural networks, which, under its broadest reasonable interpretation is a series of mental processes and mathematical calculations.  For example, but for the generic computer components language, the above limitations in the context of this claim encompass neural network processing, including the following: 
applying persistent homology conversion to the first waveform data in accordance with a change of a threshold value for the first waveform data (mathematical calculation)
Therefore, claim 9 recites an abstract idea which is a judicial exception.
Step 2A Prong Two Analysis:  Claim 9 recites additional elements “a non-transitory computer-readable recording medium having stored therein a program that causes a computer to execute a process”. However, these additional features are computer components recited at a high-level of generality, such that they amount to no more than mere instructions to apply the judicial exception using a generic computer component.  An additional element that merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, does not integrate the judicial exception into a practical application.  The claim recites additional elements of acquiring and generating data which is insignificant extra-solution activity which does not integrate the judicial exception into a practical application (See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015)).

Step 2B Analysis:  Claim 9 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the lack of integration of the abstract idea into a practical application, the additional elements recited in claim 9 amount to no more than mere instructions to apply the judicial exception using a generic computer component. Claim 9 also recites additional elements “training a machine learning model by inputting [both the first data and the second] data into the machine learning model” which is well-understood, routine, and conventional in the art.  See Carbonell (“AN OVERVIEW OF MACHINE LEARNING”, 1983) ([p. 14 §1.4] “Experience in the above areas spawned the new discipline of pattern recognition and led to the development of a decision-theoretic approach to machine  learning. In this approach, learning is equated with the acquisition of linear,  polynomial, or related forms of discriminant functions from a given set of training examples (for example, [Nilsson, 1965; Koford, 1966; Uhr, 1966; Highleyman, 1967] )”). 
For the reasons above, claim 9 is rejected as being directed to non-patentable subject matter under §101. This rejection applies equally to independent claim 17 which recites a method, as well as to dependent claims 10-16 and 18-24. The additional limitations of the dependent claims are addressed briefly below:
Dependent claims 10 and 18 recite additional insignificant extra-solution activity of gathering and outputting data “acquiring third data from an autoencoder”, mathematical calculations “generating fourth data by applying persistent homology conversion to the second waveform data”, as well as additional mental processes “determining abnormality based on a determination result output by the learner.”
Dependent claims 11 and 19 recite additional mathematical calculations “applying persistent homology conversion to waveform data includes: increasing the threshold uniformly from a side with a small numeric value for the waveform data, counting the number of connected components, which are zero-dimensional holes, and outputting series data based on barcode data that is generated by using the birth radius and the death radius, both are calculated from number of connected components.”
Dependent claims 12 and 20 recite additional mathematical calculations “a calculation result obtained by performing fast Fourier transform on the waveform data to the learner, and determine abnormality based on a determination result output by the learner.”
Dependent claims 13 and 21 recite additional mathematical calculations “converting a result of the persistent homology conversion into a Betti series to input to the learner, and determining abnormality based on a determination result output by the learner.”
Dependent claims 14 and 22 recite additional insignificant extra-solution activity “wherein the learner is a convolutional neural network” which amounts to selection of a data type.
Dependent claims 15 and 23 recite additional insignificant extra-solution activity “wherein the acquiring the first data from the autoencoder by unsupervised learning with normal waveform data.” Which amounts to selection of a data type.
Dependent claims 16 and 24 recite additional mental processes of observation, evaluation, and judgement “performing machine learning of the learner by supervised learning with the first waveform data that is learning data to which a label indicating either one of normal and abnormal is added.”
Therefore, when considering the elements separately and in combination, they do not do not add significantly more to the inventive concept. Accordingly, claims 9-24 are rejected under 35 U.S.C. § 101. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claims 9-13, 15-21, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Baumann (US10441184B2) and in view of Berwald (“AUTOMATIC RECOGNITION AND TAGGING OF TOPOLOGICALLY DIFFERENT REGIMES IN DYNAMICAL SYSTEMS”, 2014). 

	Regarding claim 9, Baumann teaches A non-transitory computer-readable recording medium having stored therein a program that causes a computer to execute a process comprising: ([Col. 5 l. 43-48] "the analysis and categorization of the data is done on the computing device 106 that is programmed to use a multi-layer neural network for classifying the acquired data as being indicative of particular diagnoses.")
	acquiring first data from an autoencoder by inputting, into the autoencoder, first waveform data obtained from an movement of an object; ([Col. 3 l. 29-51] "The present invention solves the challenges, and, increases the accuracy and specificity of applying deep learning neural networks to interpreting time varying physiological data" [Col. 9 l. 30-37] "The Neural network thus operating is an unsupervised neural network. When neural network auto-encoder 403 is fully trained, the output is a consolidated, smaller number of neurons, and, therefore, input information 401, 402 is “encoded” into lower dimensional space. The encoded data is submitted to a classifier that is trained to recognize the encoded nodes into one or more diagnosis." Time varying physiological data interpreted as synonymous with waveform data with changes over time that is obtained from an intrinsic movement of an object.)
	and training a machine learning model by inputting [both] the first data [and the second] data into the machine learning model. ([Col. 9 l. 30-37] "When neural network auto-encoder 403 is fully trained, the output is a consolidated, smaller number of neurons, and, therefore, input information 401, 402 is “encoded” into lower dimensional space. The encoded data is submitted to a classifier that is trained to recognize the encoded nodes into one or more diagnosis." Berwald explicitly teaches training the classifier based on the output of the encoder which outputs the first data.).
	However, Baumann does not explicitly teach generating second data by applying persistent homology conversion to the first waveform data in accordance with a change of a threshold value for the first waveform data; 
	and training a machine learning model by inputting [both the first data and] the second data into the machine learning model.  

Berwald, in the same field of endeavor, teaches generating second data by applying persistent homology conversion to the first waveform data in accordance with a change of a threshold value for the first waveform data; ([p. 6 §2.5] "From persistent topology to machine learning. The sequence of steps described above start with a sliding window along the time series and produce a topological summary encoded by a barcode. As the underlying system undergoes a bifurcation, the corresponding attractors experience topological changes that are reflected by barcode diagram changes. We want to be able to distinguish significant changes in the barcodes that can be used as indicators of bifurcations. For this purpose we use machine learning techniques" Bifurcation interpreted as synonymous with change of a threshold value for the first waveform data. [p. 5 §2.4] "The key step of persistent homology is following the homology generators as the parameter " varies. The output of this process is a diagram that summarizes the `birth' and `death' of homology generators; this diagram is referred to as a barcode or a persistence diagram." Outputting barcode/persistence diagram interpreted as synonymous with performing persistent homology conversion.)
	and training a machine learning model by inputting [both the first data and] the second data into the machine learning model. ([p. 6 §2.5] "From persistent topology to machine learning. The sequence of steps described above start with a sliding window along the time series and produce a topological summary encoded by a barcode. As the underlying system undergoes a bifurcation, the corresponding attractors experience topological changes that are reflected by barcode diagram changes. We want to be able to distinguish significant changes in the barcodes that can be used as indicators of bifurcations. For this purpose we use machine learning techniques" [p. 8 §3] "To tag a timeseries from a dynamical system with minimal operator intervention, we can use this persistence-based feature collection as the basis for a linear unsupervised learning system" Berwald explicitly teaches uses the results from persistent homology in a machine learning classifier.). 

	Baumann and Berwald are both directed towards preprocessing waveform data and then feeding it to a machine learning classifier for time series data analysis.  Therefore, Baumann and Berwald are analogous art in the same field of endeavor.  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Baumann and Berwald by inputting the preprocessed waveform data in Baumann and Berwald into the machine learning classifier. It would be obvious to one of ordinary skill in the art that the further preprocessing of the waveform data would add additional insights into the nature of the data, which would aid in classification tasks.  Berwald describes as a motivation for using persistent homology with time series data ([p. 12 §5] "the approach using computational topology as feature selection and machine learning techniques for unsupervised classification has proven to produce interesting results on real world data sets. We showed that learning algorithms are able to distinguish regimes have previously been distinguished statistically by Dakos, et al.. In addition, by choosing different numbers of clusters, we are able to partition the data based on topological similarity").  This motivation for combination also applies to the remaining claims which depend on this combination.    

	Regarding claim 10, the combination of Baumann, and Berwald teaches The non-transitory computer-readable recording medium according to claim 9, the processor further comprising: acquiring third data from an autoencoder by inputting, into the autoencoder, second waveform data; (Baumann [Col. 3 l. 29-51] "The present invention solves the challenges, and, increases the accuracy and specificity of applying deep learning neural networks to interpreting time varying physiological data" [Col. 9 l. 30-37] "The Neural network thus operating is an unsupervised neural network. When neural network auto-encoder 403 is fully trained, the output is a consolidated, smaller number of neurons, and, therefore, input information 401, 402 is “encoded” into lower dimensional space. The encoded data is submitted to a classifier that is trained to recognize the encoded nodes into one or more diagnosis." [Col. 10 l. 29-35] "a decision 508 is made as to whether the process is complete and should stop 510 or whether additional data segments are to be selected and analyzed" Time varying physiological data interpreted as synonymous with waveform data with changes over time that is obtained from an intrinsic movement of an object.  Performing the encoding and classification a second time using a second input waveform would lead to obvious and expected results.  Baumann explicitly teaches selecting additional data segments (interpreted as second waveform data). Third data interpreted as the autoencoder output from inputting the second waveform data. )
	generating fourth data by applying persistent homology conversion to the second waveform data; (Berwald [p. 6 §2.5] "From persistent topology to machine learning. The sequence of steps described above start with a sliding window along the time series and produce a topological summary encoded by a barcode. As the underlying system undergoes a bifurcation, the corresponding attractors experience topological changes that are reflected by barcode diagram changes. We want to be able to distinguish significant changes in the barcodes that can be used as indicators of bifurcations. For this purpose we use machine learning techniques" Performing the encoding and classification a second time using a second input waveform interpreted as a fourth data.)
	determining abnormality based on a determination result output by the learner. (Baumann [Col. 7 l. 51-60] "Assessment 302 includes running a program on the processor of either device to evaluate the acquired signal to determine if it indicates either a normal, healthy, state or if it indicates an abnormal health state for which action might be needed. In the preferred embodiment assessment includes preprocessing off the acquired data and submitting to a multilayer neural network for assessment/classification. In one embodiment the multilayer neural network is a supervised network and the network learns assessment of ECG data using a database of interpreted ECG's.")
	and inputting the third data and the fourth data to the learner, and determining abnormality based on a determination result output by the learner. (Baumann [Col. 7 l. 51-60] "In the preferred embodiment assessment includes preprocessing off the acquired data and submitting to a multilayer neural network for assessment/classification. In one embodiment the multilayer neural network is a supervised network and the network learns assessment of ECG data using a database of interpreted ECG's."). 

	Regarding claim 11, the combination of Baumann, and Berwald teaches The non-transitory computer-readable recording medium according to claim 10, wherein the applying persistent homology conversion to waveform data includes: increasing the threshold uniformly ([p. 2 §2] "bifurcations can be detected by analyzing the behavior of the flow in a small neighborhood of an equilibrium point; these are referred to as local bifurcations" [p. 4 §2.3] "To the system output (t pt(x)), we apply a time discretization t0; t1, . . . , tN with equal time increments dt that are sufficiently small. Thus, instead of a trajectory of the flow associated to (2), we consider an orbit x0, x1, . . . , xN of the (dt)-time map F...Now, if the parameter d(t) varies sufficiently slowly and the noise intensity is small enough, i.e., E, theta are sufficiently small, sufficiently large t-time interval, the dynamical system of F follows closely a quasi-static attractor...Thus, the bifurcation in the deterministic system (1) will be reflected in (2) by the change in the topological features of the quasi-static, noisy attractors". Iterating along the phase curve interpreted as synonymous with increasing the threshold uniformly.) from a side with a small numeric value for the waveform data, counting the number of connected components, which are zero-dimensional holes, and outputting series data based on barcode data that is generated by using the birth radius and the death radius, both are calculated from number of connected components. (Berwald [p. 5 §2.4] "The key step of persistent homology is following the homology generators as the parameter E varies. The output of this process is a diagram that summarizes the `birth' and `death' of homology generators; this diagram is referred to as a barcode or a persistence diagram...Homology is a classical technique for topological feature identification using linear algebra. A triangulated space gives rise to a vector space Cd of chains: formal linear combinations of simplices...The k-th homology quotient vector space... The k-th Betti number is the rank of Hkk = rank(Hk). The 1-st Betti number, which is the rank of H1, counts the number of 1-dimensional holes (`tunnels') in X" [p. 6 §2.5] See FIG. 2 "The coordinates Eb and Ed are termed birth and death times. time refers solely to the monotone-increasing radius of the E-balls used to construct the E-Vietoris-Rips complex" Berwald teaches that the x value corresponds to the number of x-dimensional holes and that the x value starts at zero and goes to k.  Therefore, Berwald explicitly teaches a zero-dimensional hole. 

	Regarding claim 12, the combination of Baumann, and Berwald teaches The non-transitory computer-readable recording medium according to claim 10, wherein the determining includes further input any one of the third data and the fourth data and a calculation result obtained by performing fast Fourier transform on the waveform data to the learner, (Baumann [¶0040] "A Fast Fourier transform (FFT) is applied 706 to the data resulting in a power spectrum for the repeating waves in the ECG other than the QRS complex. The Fourier transform data is submitted to encoding 707 through a multi-layer neural network")
	and determine abnormality based on a determination result output by the learner. (Baumann [¶0032] "Assessment 302 includes running a program on the processor of either device to evaluate the acquired signal to determine if it indicates either a normal, healthy, state or if it indicates an abnormal health state for which action might be needed. In the preferred embodiment assessment includes preprocessing off the acquired data and submitting to a multilayer neural network for assessment/classification. In one embodiment the multilayer neural network is a supervised network and the network learns assessment of ECG data using a database of interpreted ECG's."). 

	Regarding claim 13, the combination of Baumann, and Berwald teaches The non-transitory computer-readable recording medium according to claim 10, wherein the determining includes converting a result of the persistent homology conversion into a Betti series to input to the learner, (Berwald [p. 2 §1] "In Section 3 we describe the basis for our classifier in the context of machine learning and the selection of relevant features from persistence diagrams, their relation to the underlying dynamical system, and the use of machine learning to classify a given system using the selected features. We focus on the case of periodic and quasi-periodic phenomena, and use degree 1 Betti numbers for detection of critical transitions")
	and determining abnormality based on a determination result output by the learner. (Baumann [¶0032] "Assessment 302 includes running a program on the processor of either device to evaluate the acquired signal to determine if it indicates either a normal, healthy, state or if it indicates an abnormal health state for which action might be needed. In the preferred embodiment assessment includes preprocessing off the acquired data and submitting to a multilayer neural network for assessment/classification. In one embodiment the multilayer neural network is a supervised network and the network learns assessment of ECG data using a database of interpreted ECG's."). 

	Regarding claim 15, the combination of Baumann, and Berwald teaches The non-transitory computer-readable recording medium according to claim 10, wherein the acquiring the first data from the autoencoder by unsupervised learning with normal waveform data. (Baumann [Col. 9 l. 30-37] " Classification of the data may result in selection of particular nodes 405 that are unique to or uniquely characteristic of the input data stream. The Neural network thus operating is an unsupervised neural network.  When neural network auto-encoder 403 is fully trained, the output is a consolidated, smaller number of neurons, and, therefore, input information 401, 402 is “encoded” into lower dimensional space."). 

	Regarding claim 16, the combination of Baumann, and Berwald teaches The non-transitory computer-readable recording medium according to claim 10, the processor further comprising: performing machine learning of the learner by supervised learning (Baumann [Col. 8 l. 40-50] "In one embodiment the multilayer neural network is a supervised network and the network learns assessment of ECG data using a database of interpreted ECG's")
	performing machine learning of the learner by supervised learning with the first waveform data that is learning data to which a label indicating either one of normal and abnormal is added. (Baumann [¶0032] "In one embodiment the multilayer neural network is a supervised network and the network learns assessment of ECG data using a database of interpreted ECG's...The former might represent using a supervised neural network where the neural network is trained based upon a database of diagnosed ECG's and a parameter is set to take an action if a particular diagnosed condition is detected." label is interpreted as synonymous with parameter.  Abnormal is interpreted as synonymous with particular diagnosed condition.  ECG data interpreted as synonymous with waveform data.). 

	Regarding claims 17-21 and 23-24, claims 17-21 and 23-24 are directed towards the method performed by claims 9-13 and 15-16, respectively.  Therefore, the rejections applied to 9-13 and 15-16 also apply to claims 17-21, and 23-24, respectively.

	Claims 14 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Baumann and Berwald and in further view of Gebhart (“Adversary Detection in Neural Networks via Persistent Homology”, 2017).

	Regarding claim 14, the combination of Baumann, and Berwald teaches The non-transitory computer-readable recording medium according to claim 10.
	However, the combination of Baumann, and Berwald does not explicitly teach, wherein the learner is a convolutional neural network.  

Gebhart, in the same field of endeavor, teaches The non-transitory computer-readable recording medium according to claim 10, wherein the learner is a convolutional neural network ([p. 4 Sec. 3.1] "It is possible in a feed-forward architecture like a convolutional neural network to have non-trivial H1,"). 

	 Baumann, Berwald, and Gebhart are all directed towards using neural networks in a classification system.  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the autoencoder and corresponding neural network in the combination of Baumann and Berwald with the convolutional neural network and corresponding persistent homology in Gebhart. The combination would have been obvious because a person of ordinary skill in the art would be able to determine from Gebhart that persistent homology uniquely allows for detailed visualization of neural network topology and can be an excellent tool for diagnostics.  ([p. 2 Sec. 1] “By viewing neural network computations as graphs, we can formally trace the flow of information from the input layer to the output layer. We look at the persistent homology of the graphs induced by different inputs and view the difference in their persistent subgraphs. This formalization allows us to quantify how different any two classification decisions are in terms of connected components and flow of information through the input-induced computational graph.”).  In light of the parallels between Gebhart and the combination of Baumann and Berwald it should be obvious to one of ordinary skill in the art that convolutional layers could be used in the neural networks taught by Baumann and Berwald.  As additional motivation for combination, Gebhart explicitly teaches that the convolutional layers may be used as the preprocessing step to determine the holes in the homology groups.   

	Regarding claim 22, claim 22 is directed towards the method performed by claim 14.  Therefore, the rejection applied to claim 14 also applies to claim 22. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY VINCENT BOSTWICK whose telephone number is (571)272-4720. The examiner can normally be reached M-F 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on (571)270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SB/Examiner, Art Unit 2124                                                                                                                                                                                                        
/LUIS A SITIRICHE/Primary Examiner, Art Unit 2126